Citation Nr: 0637996	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  93-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	K.M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978 and also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision by which the RO 
denied the veteran's claim.

By decision dated in May 1998, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  By 
Order entered December 18, 2000, the Court vacated the 
Board's May 1998 decision and remanded the case in order for 
the Board to readjudicate the veteran's claim in conjunction 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which was signed into 
law on November 9, 2000.

In August 2001, the Board remanded this case to the RO for 
further development of the evidence and other procedural 
action.  The RO issued a supplemental statement of the case 
in February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In August 2005, the veteran underwent a VA psychiatric 
examination.  The examination report reflects that she is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The associated records are not 
contained in the claims file.  The RO should take appropriate 
steps to obtain from SSA the records pertinent to the 
veteran's claim for Social Security disability benefits as 
well as the medical records relied upon concerning that 
claim.

Since this matter was last before the Board, the Court has 
provided additional guidance with respect to VA's 
notification obligations under VCAA of which the veteran has 
not been apprised.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that the notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Herein, 
the last two elements have not been discussed in any VCAA 
notification letter.  The veteran, therefore, must be sent 
corrective VCAA notice.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim of 
service connection for an acquired 
psychiatric disorder, as outlined by the 
Court in Dingess/Hartman.

2.  Obtain from SSA the records pertinent 
to the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Readjudicate the issue of entitlement 
to service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


